Title: Notes of a Conversation with Edmund Randolph, [after 1795]
From: Jefferson, Thomas
To: 



[after 1795]

Randolph’s letter of Dec. 15. 94. to Jay approved by P. That treaty was against a party, viz. my Report on commerce
H’s letter to R. execrating commercial part of treaty
Jay’s 1st. authority merely to demand reparation
a fortnight afterwards H. proposed commercial
Jay considered 12th. article as equivalent for every thing
Presidt. said if he communicated all Jay’s papers to Senate, every man would pronounce him bribed
papers communicated to Senate only shewed Jay’s puerilities those not communicated would have shewn his concealments of details
on the 6th. Nov. Jay wrote his reasons against the treaty yet on the 19th. Nov. he signed it
my paper extorted by Jay and King from P. was on condition should not be used during P’s life.
P. notified the Senators privately that their rejection of J. Rutlege would not be disagreeable. Rejected by silent vote.
they did not go upon his insanity, not then certainly known tho’ some extravagances had been spoken of
the P. speaking with R. on the hypothesis of a separation of the Union into Northern and Southern said he had made up his mind to remove and be of the Northern
